Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 15/996,575 filed on 06/04/2018. 

Response to Amendments
This is in response to the amendments filed on 11/03/2020. Independent claims 1, 5, 10 and 14 have been amended. Claims 1-16 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1 -16 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record AGRAWAL, Dakshi et al., Pub. No.: US 2003/0083831 A1 and LUO; Pengcheng et al., Pub. No.: US 2018/0219887 A1 individually or in combination do not disclose the invention as filed. 
AGRAWAL discloses a technique of collecting signals for device under test in a test environment where aggregate signal and noise signatures are further used to evaluate electromagnetic emanation vulnerabilities of computing systems. The invention receives one or more sets of derived signals. Each set of derived signals corresponds to a setting of collection LUO discloses a technique of generating malicious signal for modeling input and further fed the output to the model for determining an optimized model for use. The listened-for events and parameters are used to identify whether a given security signal corresponds to an action that is malicious. Balancing the observed signals used to train network intrusion detection models allows for a more accurate allocation of computing resources to defend the network from malicious parties.
What is missing from the prior art is a technique for testing for software vulnerabilities within components installed within a compartmentalized testing environment by creating a test regimen using search guidance and information from a simulation manager to generate a malicious parameterized signal intended to cause a failure in the system under test, whether the exploit represented by the malicious parameterized signal has ever occurred or not.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 5, 10 and 14 and thereby claims 1, 5, 10 and 14 are considered allowable. The dependent claims which further limit claims 1, 5, 10 and 14 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Examiner, Art Unit 2491